Per Curiam. Jerry A. Jones, the appellee, by motion asked the Court of Appeals to allow him to submit a brief of 40 pages, 15 pages in excess of the 25-page limit for argument found in Rules of the Supreme Court and Court of Appeals 4-1 (a). The Court of Appeals denied the motion. Mr. Jones then submitted a brief the argument section of which was within the 25-page limit. Christine M. Jones, the appellant, moved before the Court of Appeals to strike the brief because the type was 16 point rather than the 10 point specified by Rule 4-1(a). The Court of Appeals certified the motion to this Court because it requires interpretation of the Rule. The pertinent part of Rule 4-1(a) presently reads as follows: “If a standard typewriter is used, type shall be no smaller than 10 point, i.e., 10 characters to the inch. If a computer or word processor is used, the type shall be no smaller than a 10 pitch font.” In our consideration of this matter, we have learned that a 10 pitch font may be used to produce characters so small that far more than 10 may be placed in a one-inch space. We are amending our Rule by a separate per curiam order of this date to specify, in pertinent part: “The style of print shall be either mono-spaced, measured in characters per inch, not to exceed 10 characters per inch, or produced in a proportional serif font, measured in point sizes, not to be less than 12 points.”  We overrule the motion to strike Mr. Jones’s brief because it complied with the Rule as written when the brief was submitted. We appreciate the Court of Appeals having brought this matter to our attention and trust the revision of the rule will prevent its recurrence. Glaze, J., not participating.